Citation Nr: 9902049	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left hip.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1994 to 
April 1996. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
service connection for degenerative arthritis of the left 
hip.

The July 1996 rating decision also denied service connection 
for shortening of the left leg, and the veterans notice of 
disagreement encompassed this issue.  However, the veteran 
indicated in his VA Form 9 (substantive appeal) that he was 
withdrawing this issue from his appeal.  Therefore, this 
issue is not before the Board.

In October 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the veteran was notified at the time the VHA 
opinion was requested in an October 1998 letter.  After the 
opinion was received at the Board, in November 1998, the 
veteran was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903 (1998).  He indicated that there was 
no further argument or evidence.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veterans enlistment examination showed no left hip 
disorder.

3.  During service, the veteran was treated for complaints of 
left hip pain, and the medical evidence shows that the 
degenerative arthritis of his left hip is most likely a 
result of Legg-Calves-Perthes disease in childhood.

4.  The presumption of soundness has been rebutted with clear 
and unmistakable evidence that the veterans degenerative 
arthritis of the left hip existed prior to his entry into 
service.  

5.  There is competent medical evidence that the veterans 
left hip disability increased in severity during his military 
service.  


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for degenerative arthritis of the left 
hip, and VA has satisfied its statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The veterans degenerative arthritis of the left hip 
preexisted his entry into military service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

3.  The veterans degenerative arthritis of the left hip was 
aggravated by active military service, and service connection 
is therefore warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, and 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, and 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The report of the veterans enlistment examination dated in 
December 1992 showed no abnormalities of the left hip.  In 
August 1994, he began to complain of left hip and leg pain.  
An orthopedic consultation report dated in October 1994 
indicated that the veteran complained of leg pain of eight 
months duration; he stated that the pain began during basic 
training.  It was noted that he had leg length discrepancy.  
A medical report dated in October 1995 indicated that the 
veteran reported experiencing hip and leg pain during basic 
training.  His military occupational specialty was heavy 
equipment operator, and he experienced increased pain in the 
hip when working on a bulldozer.  X-rays of the pelvis and 
left hip showed a pear-shaped deformity involving the left 
head, which was consistent with some early degenerative 
changes of the left hip.  The examiners assessments included 
dysplasia of the left hip and osteoarthritis of the left hip.  
The examiner noted that the veteran should avoid running, 
jumping, and pounding on his left hip because this would 
probably aggravate or accelerate the degenerative changes. 

A Medical Evaluation Board consultation report dated in 
December 1995 indicated that the osteoarthritis of the 
veterans left hip was possibly a late effect of Legg-Calve-
Perthes disease in childhood.  Due to the significant 
arthritis of the left hip, he was unable to run or jump, 
which significantly limited his abilities.  He was assigned a 
P-3 profile for the lower extremities, with no running, 
jumping, or squatting.  The Medical Evaluation Board dated in 
January 1996 concluded that the veterans osteoarthritis of 
the left hip existed prior to his entry into service.  No 
determination was made as to whether this condition was 
aggravated by the veterans military service.

In May 1996, the veteran underwent a VA examination.  He 
complained of pain in the left hip with walking, standing, 
and lying down.  X-rays of the left hip showed a coxa vara 
deformity, in that the neck shaft angle measured about 118 
degrees compared to a normal 135 degrees.  There was evidence 
of unevenness and flattening of the femoral head on the left, 
and there was spurring along the neck of the femur on the 
left with narrowing of the joint spaces.  In other words, it 
was an incongruous joint.  The examiner rendered an opinion 
that the veterans left hip condition could conceivably be a 
residual of Legg-Calve-Perthes disease, but it was his 
opinion that the coxa vara of the hip was a developmental 
deformity.  It was indicated that physical activities, with 
the hip in this abnormal position, had caused osteoarthritis 
in the hip.  It was also noted that this condition would 
worsen in time and that this was the natural progression of 
this condition. 

The Board determined that additional medical evidence was 
needed in order to decide the veterans claim, and an opinion 
was sought from the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a) (1998).  In November 
1998, the Board received an opinion from a VA physician who 
reviewed the veterans claims file, including the x-rays of 
the pelvis taken in June 1996.  The physician concluded that 
the veterans left hip condition is most likely a residual of 
a disease process such as Perthes disease and that it was far 
less likely that it was coxa vara.  The physician concluded 
that the veteran had no significant left hip disability prior 
to service; therefore, his left hip disability increased in 
severity during service.  The physician indicated that the 
natural progress of the disease is for worsening degenerative 
changes with time.  However, if the veteran had increased 
activity level during service as compared to civilian life, 
then this increased activity may have hastened the process.  
The physician indicated that the veteran would have, in the 
natural course of this disease, developed degenerative 
changes in the hip with or without military service.

II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131(West 1991); 
38 C.F.R. § 3.303(a) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The veterans enlistment examination dated in December 1992 
showed no subjective complaints or objective findings 
regarding a left hip condition.  However, the presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998).  In this 
case, the evidence clearly and unmistakably shows that the 
veterans left hip disorder existed prior to his entry into 
service, and the presumption of soundness is rebutted.  
Medical professionals during and after service have concluded 
that the osteoarthritis of the veterans left hip is a 
residual of Legg-Calve-Perthes disease.  An inservice medical 
examiner indicated that this is a childhood disease.  Legg-
Calve-Perthes disease is also known as osteochondrosis, which 
is a group of disorders of one or more ossification centers 
in children.  Stedmans Medical Dictionary at 499 and 1268 
(26th ed. 1995).  Therefore, the issue is whether the 
veterans preexisting left hip condition was aggravated by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998). 

The veterans claim for service connection is plausible in 
that he had a preexisting left hip condition; he complained 
of left hip pain during service, which he stated began during 
basic training; and he has continued to experience such pain 
since his separation from service.  The VHA opinion concluded 
that the veteran experienced an increase in his left hip 
disability during service.  This opinion is supported by the 
service medical records.  The veteran repeatedly complained 
of left hip pain during service and denied experiencing any 
problems with his left hip prior to service.  The Board 
concludes that there is sufficient objective evidence of an 
increase in left hip disability during the veterans military 
service to raise the presumption of aggravation.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and an 
examination provided.  A hearing before a Member of the Board 
was scheduled in March 1998 in accordance with the veterans 
request, but he failed to report.  Therefore, VA has 
satisfied its duty to assist the veteran in the development 
of this claim. 

In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  Although the medical evidence 
indicates that it is the natural progress of degenerative 
disease to worsen with time, there is a lack of clear and 
unmistakable evidence that the increase in the severity of 
the veterans left hip condition during service was due to 
the natural progress of the disability.  The VHA opinion 
indicated that increased physical activity, such as the 
veteran engaged in during service, may have hastened the 
degenerative process.  An inservice examiner also noted that 
physical activity such as running and jumping would 
probably aggravate or accelerate the degenerative 
changes.  The evidence is, at the very least, in equipoise 
regarding the veterans claim.  Accordingly, he is entitled 
to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that the veterans 
degenerative arthritis of the left hip was aggravated by his 
active military service.  38 U.S.C.A. §§ 1111, 1153 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, and 3.306 (1998).


ORDER

Entitlement to service connection for degenerative arthritis 
of the left hip by aggravation is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
